﻿Let me first congratulate the President on his election  which was capable and well-deserved, it redounds as much to his own personal credit as to Argentina's contribution and role in the United Nations. I record also our deep appreciation of the resolute and efficient leadership provided to the forty-second session by his predecessor Kr. Peter Florin.
Our tributes extend to our Secretary-General for his patient and persistent diplomacy, His single-minded efforts to forge а greater solidarity among nations and a convergence of interests on the vital issues of peace, stability and development deserve our praise.
The concrete manifestation of his contribution has been the decision of the Nobel Committee to award its Peace Prise to the United Nations peace-keeping forces. We join in the praise accorded to those courageous men and women, who have contributed so meaningfully to the cause of peace. Bangladesh is proud to be part of this process. I reiterate my Government’s determination to continue to contribute to this noble endeavour.
The Charter was based on the yearning of mankind for a safer ν more equitable and prosperous world bound together by the inherent interdependence and sense of humanity. For Bangladesh that vision remains real. We believe that it is achievable, and we reaffirm our total commitment to it. It is for this reason that we welcome the resurgent public interest in the United Nations. The solid achievement of the recent past - progress in regional security issues, advances towards nuclear-arms control provides hope for human dignity - are but some of the hard-won fruits of the painstaking efforts of the United Nations over the decades. Propelling them was the push to pursue, not individual, but global interests, to emphasize unequivocally that security is indivisible, that military solutions are not viable, that the self-perpetuating arms race is insupportable in cost and Incalculable In danger, and that prosperity cannot be achieved at the expense of others.
There is a collective awareness today that we have entered a new phase and pattern of international relations, promoted by dialogue and detente among the big Powers, by the emergence of a new multipolarity on the international economic plane, by a greater tolerance for diversity in socio-economic and political systems.
In the face of this convergence of Interests the United Nations must seize the Initiative to forge practical agreements through dialogue and negotiation. It must. Indeed, go beyond and expand its undertakings to bring together the capacities of nations from the good of mankind, for the common benefit of all. As the Prime Minister of Canada emphasized, in this still new age the differences dividing us are less important than the dangers we must face together. Concrete acts which make our world more secure must be matched by tangible commitment to reduce poverty in the developing world and to protect our common environment.
This potential for concentrating the combined efforts of the International community in the service of humanity has particular relevance for Bangladesh. The Inextricable link between poverty, environment, human health and the economy is best illustrated in our immediate predicament. The worst flood in living memory overran Bangladesh this year. It has come in the wake of the disaster cyclone of 1985 and the floods of 1987. These calamities have exposed the total vulnerability of our economy and environment to destructive forces of nature beyond our capacity to control or effectively mitigate. Their cause lies as much in the impact of nature as in the nature of poverty. The statistics of disaster in Bangladesh have always been terrifying in their intensity. They have literally anaesthetized belief in the true extent of their enormity. Nevertheless, they are real and compounded by cumulative accretion.
The international community's response has been one of heart-warming spontaneity. I express on behalf of the Government and the people of Bangladesh our deepest gratitude to all donor countries, to the heads of international organizations, as well as those of United Nations specialized agencies, to numerous non-governmental organizations and to those thousands of individuals and groups that rushed to our assistance in our hour of maximum need.
Our particular thanks go to the Secretary-General, who acted quickly in sending his Special Representative, Mr. Muhamed Essaafi, to serve as co-ordinator of United Nations agencies in the field and to mobilize their activities for purposeful and unified intervention by the United Nations.
There was optimism this year that, despite the vicissitudes caused by last year's floods, genuine progress was being made towards the achievement of a 6 per cent growth target, in comparison to the 2.5 per cent flood-depressed growth reached in 1937. Significant recovery had taken place in the agricultural sector. Following the 1988 floods our plans have gone awry. Given the already stringent adjustments made in the Annual Development Plan, the ability to manoeuvre is severely constrained, accompanied by the continuing need to pare our deficit budget, realign our balance Of payments and reduce external debt, which now totals 311 billion. The overall macro-economic picture is one of uncertainty, with the projection of growth for this year dramatically scaled down from 6 per cent to 2 per cent.
Several Important lessons emanate from our experience. The first is that such disasters hove long ceased to be viewed in the context of humanitarian relief. They constitute an insurmountable burden on the economy and development plans of a country, causing irrecoverable setbacks in growth and necessitating impossible adjustments. The need for sustained development assistance over the long term is vital. The second lesson is that the link between economic and social development and the need for environmental supportive growth strategies is no longer subject to academic debate. It has become a bounden reality, despite the recognized complexities in balancing priorities.
Many of these catastrophes could not have been prevented now or in the immediate future in the absence of in-depth study of the cumulative factors that cause them and of massive investment over time to remedy them. It has now been widely acknowledged that there are too many aspects for any single country or even groups of countries to be able to deal with effectively. They need a global reach and outlook, supplemented by regional cooperative efforts.
The President of Bangladesh has appealed to the international community to assist Bangladesh in seeking a permanent solution to the problem. In doing so he has re-elaborated a comprehensive national programme to recuperate from the devastation caused by floods, cyclones and drought that now appear to have become a persistent visitation.
The programme includes, inter alia;
Broad-based institutional arrangements and standing operational procedures to be activated throughout the country at the immediate onset of a disaster. They include contingency plans for pre-positioning stocks of essential supplies, in particular food grains, medicine, transport and construction materials.
Immediate rehabilitation measures to restore flood-stricken people to normal life by concentration on such priority areas as agricultural recovery, supply of key inputs of seeds, fertilizer and irrigation; infrastructural repairs, particularly in communications and housing, and restoration of health and sanitation facilities.
- Medium-term measures for rehabilitation and reconstruction of the economy and infrastructure, with special emphasis on disaster preparedness and preventive schemes. A factor requiring major adjustment would be to change the cropping pattern from dependence on the monsoon crop to emphasis on enhancing the winter crop.
As we grapple with the gigantic task of recovery we are conscious that remedies extend far beyond our individual capacity. Our location in the delta of a vast flood plan, on a parcel of land barely above sea-level, places us permanently on the receiving end of calamities caused as much by nature as the environmental depredations of man. Recurring floods in India and the devastation of earthquakes and landslides in Nepal compound the impact of these disasters on Bangladesh in the monsoon season as rampaging waters and billions of tons of silt are carried down by the rivers that criss-cross our country. In the dry season, scarce water resources needed by hundreds of millions of people along the Gangetic plain are squeezed to a trickle by the time they reach Bangladesh, exacerbating the consequences of drought and raising the annual spectre of famine.
As we look towards approaches for a permanent solution, the primary imperative will be to harness regional co-operation among all our concerned neighbours with a view to arriving at coherent and well co-ordinated policies and plans to our mutual benefit. This needs to be backed by international support and intervention. A vital necessity is the stimulation of expert studies and feasibility reports through collation and synthesis of existing materials and through collective exchange of ideas and forward projection of practical remedies. The President of Bangladesh has already initiated the process through direct contact with the leaders of our regional neighbours and through communications with the heads of international organizations and financial institutions, including those in the United Nations system.
Bangladesh has closely co-operated and co-ordinated its activities with Mr. M'haroed Essaafi and the United Nations agencies in the field in the preparation of a report to be submitted to the Secretary--General to elicit international assistance. We extend to him and his colleagues our heartfelt thanks for their dedication and commitment. It is our hope that a special meeting will be convened at this session of the Assembly of Member States, agencies and organs of the United Nations system and international economic and financial institutions to deal comprehensively with this issue.
The experience of Bangladesh serves dramatically to highlight a growing crisis affecting developed and developing countries alike. Desertification, soil erosion, deforestation, swollen cities and giant spill-off s of pollutants, acid rain and the dumping of toxic wastes are all symptoms of this crisis. Some are the consequences of poor people seeking to survive, others of the pursuit of economic growth at any cost.
Remedial actions have been set in train, but much more needs to be done urgently. Conferences on various aspects have been convened or are under preparation. Formal instruments have been adopted, others are being formulated, including contemplated guidelines for environmental codes of conduct. This momentum has to be maintained. It is only fitting that the United Nations has declared the decade of the 19SOs as the International Decade for Natural Disaster Reduction. Bangladesh believes that the time is indeed ripe for the holding of an environmental summit at the highest level, perhaps as a special session of the General Assembly.
It is thus with a sense of acute foreboding that we turn to review the world economy. We share the growing anxiety over what appears to be a diminution of interest in the cause of economic development, a cause fuelled over three decades by the United Nations that embraces the twin objectives of promoting equitable growth and alleviating poverty.
We find today that the gap between the rich and the poor has inexorably widened. The critical motors for raising world standards of living ~ economic growth, finance, trade and resource transfers - are all stalling. Their dimensions have been spelled out in numerous reports of the United Nations and pin-pointed in the statements of speakers before me. This much is true·, that developing countries remain prisoners to a system where external markets, terms of trade and interest rates greatly influence their economic fate and remain outside their control.
Developed countries continue to resist negotiation on the critical issues of trade, finance, debt and development in any forum controlled by the developing countries. The resulting stalemate has exacerbated the adverse international climate and is yet to be broken.
The impact on the poorest of the poor, the least developed countries, has been devastating. The main goals of the 1981 Substantial New Programme of Action remain a distant ideal with little hope of reaching the main target of increasing official development assistance to 0.15 per cent. Per capita incomes are continuing to fall. External indebtedness has increased dramatically. Agricultural productivity has fallen far below the 4 per cent growth targets envisaged. Given rapid population growth, this has meant a continuing decline in per capita food production, the most serious challenge facing these countries in the coming decade.

The African situation is a continuing case in point. Despite efforts to carry out adjustments in their national economic policies, most African countries have found little respite from hard climatic conditions and the adverse international economic environment. Sustained and timely commitment to the United Nations Programme of Action for African Economic Recovery and Development 1986-1990 must be maintained.
The hope remains that we will be able to reverse the North-South polarization and reinvigorate the process of constructive dialogue. It arises from the practical reality that for as long as the socio-economic policies of the developed countries remain incompatible with the interests of the developing world, the goal of sustained and durable growth of the world economy will remain illusive. Significant opportunities to turn these hopes into practical reality in the years ahead the 1990 conference in Paris on the least developed countries, the formulation of the international development strategy for the fourth United Nations development decade and the Montreal meeting of the General Agreement on Tariffs and Trade (GATT) Ministers to review the Uruguay Round of multilateral trade negotiations are but a few examples. Equally important are follow-up measures for a growth-oriented debt strategy linking debt service to the creation of viable conditions for development, the convening of an international conference on money and finance for development, and efforts to stem the reverse transfers of resources that continue to impoverish the developing countries.
While gaping holes continue to riddle the fabric of world peace, a painstaking patchwork process has begun. The rapprochement of the two major Powers has had a beneficial spin-off on a wide variety of problems areas hitherto anchored in attrition.
The cease-fire between Iran and Iraq and the initiation of direct political talks under the auspices of the United Nations Secretary-General provide hope that a common understanding will be readied on the previsions of Security Council resolution 598 (1987), opening the way for a just and lasting solution.
Forward  movement is discernible in Kampuchea following Viet Kan's announcement of the phased withdrawal of its troops. Regional efforts initiated by the Jakarta Informal Meeting to end the impasse have contributed to the feasibility of a comprehensive political settlement based on the declaration of the International Conference on Kampuchea. Bangladesh looks forward to the time when we can see firmly established again a neutral, independent and non-aligned Afghanistan. We are already witnessing the phased withdrawal of foreign troops, and we support the strict and effective implementation of other aspects of the historic Geneva Accords of 14 April 1988. These constitute an essential prerequisite for a comprehensive settlement that would, inter alia, enable the return of Afghan refugees to their homeland in safety and honour, and allow the Afghan people to exercise their inherent right to determine their own destiny and choose their own Government.
There appears to be a more receptive climate in Western Sahara for an end to the conflict, with the acceptance by the parties of the peace plan submitted jointly by the Chairman of the Organization of African Unity (0Ш) and the Secretary-General. We hope that the essential modalities governing a cease-fire and a referendum will soon be worked out.
The leaders of the two Cypriot communities have also agreed to resume dialogue without pre-conditions and to attempt to achieve by June next year a negotiated settlement of all aspects of the Cyprus problem. We hail these developments, as we do the signs of the renewal of talks between the two Koreas, and progress towards peace in the Horn of Africa. The willingness of the leaders of Chad and Libya to resolve their dispute by peaceful means marks the end of acute tension in yet another area. We are encouraged by recent diplomatic activity in southern Africa and Angola, which has increased the prospects of early independence in Namibia. As a member of the Council for Namibia, Bangladesh has no need to reiterate its consistent stand. We have already indicated our willingness to participate directly in the United Nations Transition Assistance Group in Namibia, for which contingency plans are already being drawn up, in pursuance of Security Council resolution 435 (1978).
Vital breakthroughs towards peace have thus been made. Many problems, however, remain mired in intractability.
The situation in the Middle East is intolerable. Continuation of the status quo is illegal and counter-productive with regard to peace. The Palestinian intifadah, in the teeth of brutal repression, is glaring testimony to its outright rejection. Peace in the Middle East can be guaranteed only by a comprehensive, just and lasting solution based on the resolutions of the Security Council and the General Assembly. Bangladesh endorses the core conditions laid down in the Fez plan of 1982 and the decision adopted by the extraordinary Arab summit in Algiers in June this year. We fully support the efforts of the Secretary-General to pursue the convening of an international peace conference, with the full and independent participation of the Palestine Liberation Organization (РLO) as the sole and legitimate representative of the Palestinian people.
The human tragedy in South Africa continues to unfold in the vicious cycle of resistance, retaliation and oppression Imposed by the brutal apartheid regime. Its destructive consequences have spilled across the frontiers of South Africa and have been manifested by repeated acts of aggression, sabotage and destabilization. The front-line States which are the major victims need sustained support to counter the effect of economic strangulation and political disruption. We join in the call for the release of Nelson Mandela; a first step towards the inevitable – the dismantling of apartheid. In the face of South Africa's continued intransigence, we fully support the call for comprehensive mandatory sanctions against the racist regime.
We are meeting in the wake of the third special session of the General Assembly on disarmament. Though its outcome fell short of the adoption of a final document by consensus, it represented a significant advance in increasing awareness of the crucial issues involved and identifying areas for progress towards a negotiated settlement. Surrounding the session was the hope generated by the historic breakthrough in the field of nuclear-arms control by the signing and implementation of the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles - INF Treaty - and the understanding reached between the signatories that they would strive for a 50 per cent reduction of strategic nuclear weapons.
Bangladesh's position on these Issues was elaborated at length at the third special session on disarmament, and I wish merely to sum up its main content.
The overall goal of general and complete disarmament within a comprehensive framework of negotiations must be pursued simultaneously with efforts to resolve regional conflicts, promote socio-economic development, and build up confidence and trust among regional neighbours.
Disarmament Is a joint undertaking of all States, and not the exclusive responsibility of the two biggest Powers. It is for this reason that we have strongly advocated an increase in the membership of the Conference on Disarmament to represent all shades of opinion. Further progress in nuclear disarmament remains an imperative, in recognition of the obvious truth that more weapons do not mean more security. Dependence on the doctrine of deterrence is misleading. Reliance on nuclear leverage can only perpetuate a community of fear.
We have rejected the nuclear alternative and have therefore adhered to the Treaty on the Non-Proliferation of Nuclear Weapons. We support all measures, partial or otherwise, that could promote disarmament and deter the horizontal spread of the arms race, both quantitatively and qualitatively. Immediate priorities call for the completion of the convention banning the production and use of chemical weapons, the imperative necessity of a comprehensive test-ban treaty, control of conventional-arms transfer, particularly in conflict situations, and the means to strengthen verification, including an integrated multilateral verification system within the United Nations framework.
We remain convinced that what is really threatening peace and stability is the dice incidence of poverty, hunger and destitution existing in our world. This has been exacerbated by the channelling of vast resources for the purposes of destruction, not amelioration, of the well-being of peoples. The adverse environmental impact of those unnecessary arsenals, both in terms of materials and resources expended on their production and in terms of the dangerous consequences of their use, cannot be minimized. In the nuclear context it embraces the content of all life on our planet.
We have passed through an anxious phase when the very viability of the United Nations has been seriously questioned. The catch-phrase was "the erosion of multilateralism." That loss of confidence in the United Nations was attributed to disparate reasons as much political as administrative and financial. Assertions of the so-called, tyranny of the majority, mutual accusations of repetitive and hardened postures, of outdated Illusions and outmoded attitudes and attempts to preserve privileged positions - all these confined to create a picture of multilateralism under concerted attack. Since then, there has been a fundamental re-examination of the United Nations functioning and role. Concentrated reforms have been affected with a view to improving administrative efficiency and to tightening financial stringency. Those steps were accompanied by measures to streamline the capacity of the United Nations to find integrated solutions to the problems of social and economic development. We believe that process must be continued in a spirit of practicability and accommodation.
Even as the crucial peace-Making and peace-keeping role of the United Nations is beginning to win back essential credibility for the world body, a host of new and mushrooming problems such as drugs, terrorism, threats to the environment, problems that respect no international boundaries, have further underscored its relevance and importance. They are global problems that call for global solutions. They cannot be dealt with in isolation. The future is fast impacting on the present at a rate of acceleration that has rendered obsolete old values, old perceptions and concepts of space and time. Together, they pose new challenges; they call for new perspectives and for a radical change of outlook on the part of world leaders.
The United Nations remains the only viable repository for pooling the world's talent, intelligence, expertise and, most important of all, its concern and compassion. Support for the United Nations is no longer an exercise in idealism. It has become a practical necessity, a hard reality. It is in recognition of that fact that Bangladesh has reposed its total confidence and commitment in the world body.
